Exhibit 10.37
June 5, 2008
Cantab Capital Partners LLP
Daedalus House, Staton Rd.
Cambridge CB1 2RE
UK
Attention: Mr. Christopher Pugh
Re: Management Agreement Renewals
Dear Mr. Pugh:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC    
 
       
By:
/s/ Jennifer Magro     
 
 
Jennifer Magro    
 
Chief Financial Officer & Director    
 
          CANTAB CAPITAL PARTNERS LLP    
 
       
By:
/s/ C. Pugh           
 
       
Print Name: C. Pugh
     
 
       
 
       
JM/sr
       

 